Case 8:21-cv-00839-SDM-AAS Document 45 Filed 05/13/21 Page 1 of 3 PageID 1754




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

STATE OF FLORIDA,

         Plaintiff,

v.                                              Case No. 8:21-CV-00839-SDM-AAS

XAVIER BECERRA, SECRETARY OF
HEALTH AND HUMAN SERVICES,
in his official capacity, et al.,

      Defendants.
___________________________

                         FLORIDA’S EXHIBIT LIST FOR
                      PRELIMINARY INJUNCTION HEARING

 ☐                    ☒              ☐ Defendant(s) ☐          ☐ Other:
 Government           Plaintiff(s)                  Court

 Exhibit   Date                 Date             Witness         Description
   No.   Identified           Admitted

     1          5/12/2021      5/12/2021       Stipulated     CLIA Study

                                                              Federal Maritime
     2          5/12/2021      5/12/2021       Stipulated     Commission
                                                              Report
                                                              New York Times
                                                              “Why U.S. Cruises
     3          5/12/2021      5/12/2021       Stipulated     Are Still Stuck in
                                                              Port”

     4          5/12/2021      5/12/2021       Stipulated     CDC on Hotels


     5          5/12/2021      5/12/2021       Stipulated     CDC on Casinos



                                           1
Case 8:21-cv-00839-SDM-AAS Document 45 Filed 05/13/21 Page 2 of 3 PageID 1755




                                                         CDC on Sporting
     6      5/12/2021    5/12/2021       Stipulated      Events
                                                         Cruise Hive
                                                         “Signs That
     7      5/12/2021    5/12/2021                       Cruises Could
                                         Stipulated
                                                         Start in June from
                                                         the U.S.”
                                         Stipulated      CDC COVID-19
     8      5/12/2021    5/12/2021                       and Cruise Ship
                                                         Travel
                                                         CLIA April 5 Press
     9      5/12/2021    5/12/2021       Stipulated      Statement

                                         Stipulated      Carnival President
    10      5/12/2021    5/12/2021                       Interview

    11      5/12/2021    5/12/2021       Stipulated      CDC on Airlines

                                                         CDC April 2
    12      5/12/2021    5/12/2021       Stipulated
                                                         Guidance
                                                         CDC Technical
                                                         Instructions –
    13      5/12/2021    5/12/2021       Stipulated      Agreements with
                                                         Ports and Local
                                                         Authorities
                                                         CDC Technical
    14      5/12/2021    5/12/2021       Stipulated      Instructions –
                                                         Crew
                                                         CDC Guidance on
    15      5/12/2021    5/12/2021       Stipulated      Travel for Fully
                                                         Vaccinated
                                                         CDC on How
    16      5/12/2021    5/12/2021       Stipulated
                                                         COVID Spreads
                                                         Wall Street
             5/12/2021                   Stipulated      Journal “Cruise
    17                   5/12/2021                       Ships in the CDC
                                                         Dock”


                                     2
Case 8:21-cv-00839-SDM-AAS Document 45 Filed 05/13/21 Page 3 of 3 PageID 1756




                                                         White House
    18      5/12/2021    5/12/2021    Stipulated
                                                         Memo re: Major
                                                         Rules

            5/12/2021                 Stipulated         DEO Heckman
    19                   5/12/2021
                                                         Declaration

                                      Stipulated         Port Everglades
    20      5/12/2021    5/12/2021                       FY 2019 Report

                                                         Port Miami 2017
    21      5/12/2021    5/12/2021    Stipulated
                                                         Report

                                                         JAXPORT 2019
    22      5/12/2021    5/12/2021    Stipulated         Report

                                                         Port Tampa Bay
    23      5/12/2021    5/12/2021    Stipulated         2016 Report

                                      Stipulated         Port Canaveral
    24      5/12/2021    5/12/2021                       2018 Report

                                      Stipulated         DEO Johnston
    25      5/12/2021    5/12/2021                       Declaration

                                                         FDOT Fitz-Patrick
    26      5/12/2021    5/12/2021    Stipulated
                                                         Declaration
                                                         Florida Ports
                         5/12/2021    Stipulated         Council Report on
    27      5/12/2021                                    the Economic
                                                         Impact of COVID
                                                         Wall Street
                                                         Journal “Cruise
                                      Stipulated         Industry Spars
    28      5/12/2021    5/12/2021
                                                         with CDC Over
                                                         How to Restart
                                                         Sailings”
                                                         USA Today “Cruise
    29      5/12/2021    5/12/2021    Stipulated         ships are moving
                                                         out of the US”




                                     3
